NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 3-12, and 19-20 are pending. Claims 2 and 13-18 are canceled. Amendment has overcome rejections under 35 USC 112(b) and 35 USC 112(d) and 35 USC 102. Amendments in combination with arguments have overcome rejections under 35 USC 103.

Election/Restrictions
Claim 1 is allowable. Claims 11-12, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of groups I and II, as set forth in the Office action mailed on July 27, 2021, is hereby withdrawn and claims 11-12 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Interpretation
The limitation “so as to be relatively rotatable” is interpreted to require that the recited shaft member is structurally capable of rotational movement relative to the recited slide bearing as a reference of rotation. Note this present claim interpretation is only set forth to preempt possible misinterpretation of “relatively rotatable” as an indefinite term of degree. 

Response to Arguments
Applicant’s arguments, see remarks regarding the structure of the oxide film disclosed by Takezaki (US 2012/0027635), filed March 9, 2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 USC 102(a)(1) has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-12, and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is directed to a slide bearing. Claim 1 requires the slide bearing have opening portions and inner pores interrupted in communication therebetween by an oxide film and that the bearing surface has a surface opening ratio of 40% or more.
Takezaki (US 2012/0027635), which was applied as anticipatory prior art to originally presented claim 1, discloses: a slide bearing (bearing supporting contactless rotation [0001], [0003]). Takezaki discloses the bearing comprises an oxidized compact [0016], [0018], [0028] in which particles of metal powder are bonded to each other by an oxide film formed on surfaces of the particles [0019], [0028], [0041]. Takezaki discloses that the compact has a bearing surface configured to slide, through intermediation of a lubricating film (oil), relative to a mating member to be supported ([0003], [0019], grooves where motor shaft is slid and contacted [0051]), wherein the bearing surface has a number of opening portions (pores Fig. 1A) and the large number of opening portions and inner pores are interrupted in communication therebetween by the oxide film ([0039-41], “open pores exposed on the inner peripheral surface of the bearing can be sealed easily by a ferrosoferric oxide membrane” [0043], Fig. 1A). As shown in Fig. 1A and argued by applicant, the structure of the oxide film disclosed by Takezaki would not meet the claimed requirement that the bearing surface has a surface opening ratio of 40% or more.
Pleney (EP0045706A1), which was also relied upon as anticipatory prior art with respect to originally presented claim 1 does disclose an embodiment comprising an open bearing body [0009], but the porosity of the open bearing disclosed by Pleney is less than 30% [0009]. See the newly supplied translation of Pleney. A porosity of 30% or less would not meet the claimed requirement that the bearing surface has a surface opening ratio of 40% or more.
The slide bearing recited in claims 3-10, and 19-20 depend on independent claim 1 and thereby incorporate all limitations of the slide bearing recited in the independent claim 1. Claims 11 and 12 fully incorporate the slide bearing recited in independent claim 1 and therefore require all limitations of the slide bearing recited in independent claim 1. Claims 3-12, and 19-20, therefore define over the prior art of record for the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736